            Case 3:14-cr-00175-WHA Document 1346 Filed 03/17/21 Page 1 of 2




 1   JENNER & BLOCK LLP
     Reid J. Schar (pro hac vice)
 2   RSchar@jenner.com
     353 N. Clark Street
 3
     Chicago, IL 60654-3456
 4   Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6   Kate Dyer (Bar No. 171891)
     kdyer@clarencedyer.com
 7   899 Ellis Street
 8   San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
 9   Facsimile: +1 415 749 1694

10   CRAVATH, SWAINE & MOORE LLP
     Kevin J. Orsini (pro hac vice)
11   korsini@cravath.com
12   825 Eighth Avenue
     New York, NY 10019
13   Telephone: +1 212 474 1000
     Facsimile: +1 212 474 3700
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15   COMPANY
16
                               UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
18

19
     UNITED STATES OF AMERICA,                            Case No. 14-CR-00175-WHA
20
                                    Plaintiff,            [PROPOSED] ORDER GRANTING
21                                                        ADMINISTRATIVE MOTION OF
                                                          PACIFIC GAS AND ELECTRIC
22          v.                                            COMPANY TO FILE UNDER SEAL
                                                          PORTIONS OF PRIOR SUBMISSIONS
23
     PACIFIC GAS AND ELECTRIC COMPANY,
24                                                        Judge: Hon. William Alsup
                                    Defendant.
25
                   The Court, having reviewed the Administrative Motion of Pacific Gas and
26
     Electric Company to File Under Seal Portions of Prior Submissions (the “Administrative
27

28
        [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION OF PACIFIC GAS AND ELECTRIC
                 COMPANY TO FILE UNDER SEAL PORTIONS OF PRIOR SUBMISSIONS
                                   Case No. 14-CR-00175-WHA
               Case 3:14-cr-00175-WHA Document 1346 Filed 03/17/21 Page 2 of 2




 1   Motion”), and good cause having been shown, hereby GRANTS PG&E’s Administrative

 2   Motion.

 3                  For the reasons set forth in the Administrative Motion and counsel’s Declaration

 4   in support of the Administrative Motion, the Court finds that portions of documents produced in

 5   response to Question 19 of the Court’s Request for Follow Up by PG&E Concerning its

 6   October 26 Submission and in response to the Court’s Request for Further Responses shall be

 7   submitted under seal.

 8                  IT IS SO ORDERED.

 9

10          DATED:

11

12

13                                                HON. WILLIAM ALSUP
                                                  United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                              2
        [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION OF PACIFIC GAS AND ELECTRIC
                 COMPANY TO FILE UNDER SEAL PORTIONS OF PRIOR SUBMISSIONS
                                   Case No. 14-CR-00175-WHA
